Appeal of THOMAS G. BARBAS.Barbas v. CommissionerDocket No. 850.United States Board of Tax Appeals1 B.T.A. 611; 1925 BTA LEXIS 2862; February 25, 1925, decided Submitted January 22, 1925.  *2862  In the absence of evidence as to inventory value on March 1, 1913, or whether the cost of goods was paid and deducted as an expense prior to the change, a taxpayer changing from a cash receipts and disbursements basis to an accrual basis, will take up in income in the year for which such change is made the inventory as of the beginning of the year.  William J. Murray, C.P.A., for the taxpayer.  Robert A. Littleton, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  GRAUPNER *611  Before GRAUPNER, LITTLETON, and SMITH.  This appeal is from a deficiency in tax for the year 1920.  FINDINGS OF FACT.  For the year 1920, and for a number of years prior thereto, the taxpayer was a partner in the Home Candy Works, a copartnership, of Detroit, Mich.  The copartnership commenced business about 1906.  The books of account to the end of 1919 were on a cash receipts and disbursements basis.  Books were opened on an accrual basis beginning January 1, 1920.  Prior to 1920 no inventories had been used in computing net income.  The books of account which were opened for 1920 showed an opening inventory of $24,920.99 for merchandise*2863  and $1,532.89 for supplies.  In amending the returns of the two equal partners for the year 1920, the Commissioner has added to the net income of each partner one-half of the total inventories at January 1, 1920, upon the theory that the supplies and merchandise on hand at January 1, 1920, had been charged to expense in prior years.  *612  DECISION.  The determination by the Commissioner of a deficiency in tax in the sum of $1,506.35, for the year 1920, is approved.  OPINION.  GRAUPNER: This appeal was presented on behalf of the taxpayer in the same manner that the , was presented.  The reasons for the decision in this case were given in our opinion in that appeal.